Dewey, J.
We perceive no sufficient ground for setting aside • the verdict in the present case. The distinction between those acts which would be embraced in one transaction and constitute a single sale, and those necessary to establish three distinct sales, was fully stated, and the instruction was sufficiently favorable for the defendant. Perhaps too much so, so far as it assumed that actual payment for each quantity sold before purchasing a second quantity was essential to make the sales distinct; as any thing equivalent to payment, such as a direction to charge the glass of liquor to the account of the purchaser on the books of the seller, might have, in this respect, the like effect as payment. The fact of payment for the first article bought, previous to calling for a second, is evidence of a very decisive character as to the separate sale, and was properly so considered.

Exceptions overruled.